IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 21793

                          In the Matter of TIMOTHY JOHN MUIR,
                                       Respondent.

                               ORDER OF DISBARMENT


       On November 20, 2017, the court suspended the law license of Timothy John
Muir as a result of his October 13, 2017 conviction by a jury of 14 felony crimes in the
United States District Court for the Southern District of New York. Those crimes include:
wire fraud, money laundering, and violations of the Truth in Lending Act. Muir's
conviction also prompted the filing of a disciplinary complaint by the Disciplinary
Administrator. See Supreme Court Rule 203(c) (2017 Kan. S. Ct. R. at 234) (detailing
process for suspension and filing of disciplinary complaint upon attorney's felony
conviction). That disciplinary complaint remains pending.


       In a letter signed April 25, 2022, Muir voluntarily surrendered his license to
practice law in Kansas pursuant to Supreme Court Rule 230 (2022 Kan. S. Ct. R. at 290).


       The court finds that the surrender of Muir's license should be accepted, orders
Muir disbarred from the practice of law pursuant to Supreme Court Rule 230(b), and
revokes Muir's license and privilege to practice law in Kansas.


       The court further orders the Office of Judicial Administration to strike the name of
Timothy John Muir from the roll of attorneys licensed to practice law in Kansas effective
the date of this order.




                                             1
      The court notes that under Rule 230(b)(1)(C), any pending board proceeding or
case terminates effective the date of this order. The Disciplinary Administrator may
direct an investigator to complete a pending investigation to preserve evidence.


      Finally, the court directs that this order be published in the Kansas Reports, that
the costs herein shall be assessed to Muir, and that Muir must comply with Supreme
Court Rule 231 (2022 Kan. S. Ct. R. at 292).


      Dated this 23rd day of June 2022.




                                            2